ORDER

PER CURIAM.
Anthony Townsend appeals from the judgment rendered by the trial court after a jury found him guilty of involuntary manslaughter in violation of Section 565.024 RSMo 1986 and armed criminal action in violation of Section 571.015 RSMo 1986. Defendant was sentenced by the court as a prior, persistent, and class X offender pursuant to Sections 558.016, 557.036.4, and 558.019, to concurrent terms of twenty years imprisonment on both counts.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).